Citation Nr: 1456167	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  09-37 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Quander Forde, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from April 1997 to April 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The case was subsequently transferred to the RO in Atlanta, Georgia.

The Board notes that the Veteran's VA Form 9 indicates he wished to be scheduled for a Travel Board hearing before a Veterans Law Judge.  However, he failed to appear for his scheduled hearing in February 2014.  Accordingly, the Board is proceeding as though he withdrew this hearing request because the Veteran neither filed for a postponement of his hearing nor provided documentation showing good cause for his failure to appear.  38 C.F.R. § 20.704(d) (2014).

In July 2014 the Board remanded the case for additional development.  All requested development has been completed and the claim is once again before the Board.  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

The Veteran's skin disorder had its onset in service and has continued since service.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for skin disorders to include candidiasis of the groin, seborrhea dermatitis of the scalp, and tinea versicolor of the back have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to establish service connection for a skin disorder on the basis that it was caused by, and/or related to, his military service.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a). 
In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  
The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Further, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 
Post-service private treatment records confirm that the Veteran was diagnosed in October 2004 with candidiasis of the groin, seborrhea dermatitis of the scalp, and tinea versicolor of the back.  Additionally, on VA examination in September 2014, he reported intermittent recurrent symptoms, including skin irritation on his forehead that began during service and have continued since discharge from service.  The Veteran reported that he treats his rash with over the counter medications.  The Board finds the Veteran competent to report the presence of a skin disorder of the forehead, and there is no indication from the record that his account of skin irritation is not credible.  See Jandreau.  The Veteran thus has a current skin disorder for VA compensation purposes.  As such, the threshold requirement for direct service connection under Hickson has been satisfied. 

With respect to the second Hickson requirement, the Veteran's service treatment records (STRs) are silent for complaints, findings, treatment, or diagnosis for a skin disorder.  However, he competently reports the onset of his skin disability while in service.  Based on review of the evidence, and resolving all doubt in the Veteran's favor, the Board concludes that the Veteran has credibly and competently reported that his skin symptoms, including itchy, dry and flaky skin, were observed during and after service.  Thus, an in-service event is established.  As a current disability and an in-service event have been established, the only remaining Hickson requirement is a causal nexus between the two. 

In September 2014, in compliance with the Board's July 2014 remand directives, the Veteran was provided a VA compensation examination to determine the nature and etiology of his skin disorder.  The Board acknowledges that the September 2014 VA examiner opined that the Veteran did not have a current skin disorder and that his skin was healthy and intact.  The Board finds that this negative medical opinion did not give due consideration to the Veteran's competent and credible account of the onset of symptoms in service and their intermittent recurrence thereafter.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The VA examiner provided no reason for rejecting the Veteran's lay history.  Therefore, the Board finds that this opinion is not probative. 

Moreover, because skin disorders are observable by a lay person, the Board finds his observation both competent and credible evidence of an ongoing skin disorder since service even though he is not competent to diagnosis it.  See Davidson (holding, in pertinent part, a "valid medical opinion" is not a strict requirement for establishing in-service nexus).  Furthermore, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has taken judicial notice that skin disabilities, by their nature, are chronic and recurrent.  See Ardison v. Brown, 6 Vet. App. 405 (1994).  Given the above record, the Board finds that the evidence supports the finding that the Veteran's skin disorder had its onset in service and has continued since that time.  As such, service connection for a skin disorder is warranted.




ORDER

Service connection for a skin disorder to include, candidiasis of the groin, seborrhea dermatitis of the scalp, and tinea versicolor of the back, is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


